Title: To Benjamin Franklin from R. Hippisley, 19 April 1762
From: Hippisley, Richard
To: Franklin, Benjamin


Sir.
Apr. 19. 1762
Having completed an Analysis of Oratory, as more particularly mentioned in the enclosed proposals, Upon a plan never attempted before in any language, I take the liberty to address You, as a friend to learning and an Encourager of arts and sciences.
You will view the drawing, now laid before you, as the first, and as it were a rude, sketch of the Design, since greatly improved by me both in the subject-matter and plan; that intended to be engraved, being in the hands of the Engraver, executing it after a design by Wale.
If You will permit me to add Your name, as a subscriber, to those of many noble and other eminent persons, no less distinguished for their elegant taste in polite literature than for the dignity of their birth and rank, a list of which waits upon you with the Analysis, and thereby contribute not only to the number but to the splendor of the names that adorn the subscription, I shall esteem the Compliment, as reflecting no small lustre upon the Work as well as honour upon the Author Who begs leave to write Himself Sir Your very obedient Servant
R Hippisley
